Title: James Madison to Richard Cutts, 19 March 1831
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Mar. 19. 1831
                            
                        
                        
                        I recd. yesterday your favour of the 17th. That of the 4[th?] copied into it never came to hand. The rent you
                            have ready for me (with the exception of $63 to be forward[ed by m]ail) may be placed to my Credit in the Branch Bank of
                            the U.S. in Washington; on which be so good as to send [m]e 2 or 3 blank Checks if there be printed ones. With cordial
                            regards & good wishes.
                        
                        
                            
                                James Madison
                            
                        
                    